              Case 2:20-sw-00333-KJN Document 4 Filed 06/10/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                FILED
   Sacramento, CA 95814                                                     Jun 10, 2020
                                                                         CLERK, U.S. DISTRICT COURT
 4 Telephone: (916) 554-2700                                           EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     IN THE MATTER OF THE APPLICATION               CASE NO: 2:20-SW-0333 KJN
11   OF THE UNITED STATES OF AMERICA
     FOR SEARCH WARRANTS CONCERNING:                 --------------- ORDER TO UNSEAL SEARCH
                                                    [PROPOSED]
12                                                  WARRANT AND SEARCH WARRANT
     THE LIVE ME AMERICA, INC. ACCOUNT              AFFIDAVIT
13   ASSOCIATED WIT HTHE LIVE ME USER
     BAG OF ROCK (SID 13175060)
14

15         Upon application of the United States of America and good cause having been shown,

16         IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

17
     Dated: June 10, 2020
18                                                    The Honorable Edmund F. Brennan
                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
